NO. 07-00-0511-CV

                             IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                   AUGUST 8, 2002

                           ______________________________


                           GUADALUPE ALANIZ, APPELLANT

                                          V.

                            WAYNE CROTWELL, APPELLEE


                         _________________________________

              FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                NO. 14,675; HONORABLE KELLY G. MOORE, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant, Guadalupe Alaniz and the appellee, Wayne Crotwell, filed an Agreed

Motion to Dismiss Appeal on July 30, 2002. The Agreed Motion to Dismiss is signed by

both parties’ counsel.


      Without passing on the merits of the case, the parties’ Agreed Motion to Dismiss

Appeal is granted and the appeal is dismissed. Tex. R. App. P. 42.2. All costs having

been paid, no order pertaining to the costs is made. Having dismissed the appeal at the
parties’ request, no motion for rehearing will be entertained and our mandate will issue

forthwith.




                                               Phil Johnson
                                                 Justice




Do not publish.




                                           2